



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bellaire, 2017 ONCA 511

DATE: 20170616

DOCKET: C62783

Laskin, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rodney Bellaire

Appellant

Philip Norton, for the appellant

Kevin Rawluk, for the respondent

Heard: June 15, 2017

On appeal from the conviction entered on July 11, 2016
    and the sentence imposed on July 11, 2016 by Justice Gregory P. Rodgers of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues three grounds of appeal.

[2]

One, he submits that the trial judge misused the hospital report by
    relying on it for its truth. We disagree. The reasons of the trial judge do not
    support the appellants submission. The complainant testified to the
    inconsistencies in her own evidence. She also confirmed that the appellant gave
    her a false story to relay.

[3]

Two, the appellant submits that the trial judge was required to make a
    factual finding whether the appellant threw the knife at the complainant or
    stabbed her. We disagree. The real issue was whether the injury was
    accidentally or intentionally inflicted. The appellants explanation defied
    credulity and did not require a specific finding on how the complainant was
    assaulted. The trial judges finding that the injury was intentionally
    inflicted was sufficient.

[4]

Three, the appellant submits that the trial judge failed to properly
    caution himself about the complainants admissions of public mischief and
    perjury. As the appellant acknowledges a trial judge sitting alone is not
    required to self-instruct on
Vetrovec
. The trial judge appropriately
    did caution himself on the complainants previous false accusations.

[5]

In connection with this last ground we decline to admit the fresh
    evidence about the appellants full criminal record. The complainants previous
    false accusations and even her admission of lies in court were before the
    trial judge. The fresh evidence is not sufficiently cogent that it could
    reasonably be expected to have affected the verdict.

[6]

The appeal is dismissed.


